DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/166,242 filed on 03 February 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8-10, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL (https://www.amazon.com/Tango-Protective-Cover-Aimpoint-iO-004/dp/B076ZZ4L1X/ref=cm_cr_arp_d_product_top?ie=UTF8), 29 December 2019.
Regarding Claim 1, NPL discloses a protective lens cover assembly comprising:
a body (see marked fig.1 below)
a first lens cover having a first set of securing structures and a second set of securing structures; and 
a second lens cover having a first set of securing structures and a second set of securing structures (see marked fig.1 below, first set of structures being what snaps onto the lenses, second set of structures is the opposite sides of the covers); 
wherein the first lens cover and second lens cover are connected to the body (via connectors, see marked fig.1 below), 
wherein the first set of securing structures of one of the first lens cover and second lens cover is configured to engage the second set of securing structures of the other of the first lens cover and second lens cover (see marked fig.1 below).
Regarding Claim 5, NPL discloses the protective lens cover assembly of claim 1, wherein the second lens cover comprises a first sleeve and a wall, wherein the first set of securing structures is on the first sleeve and the second set of securing structures is on the wall (see marked fig.1 below).
Regarding Claim 8, NPL discloses a sight comprising:
a sight body with an objective end having a lens and an eyepiece end having a lens (see marked fig.1 below); and
a protective lens cover assembly connected to the sight body comprising:
a body (see marked fig.1 below)
a first lens cover having a first set of securing structures and a second set of securing structures; and 
a second lens cover having a first set of securing structures and a second set of securing structures (see marked fig.1 below, first set of structures being what snaps onto the lenses, second set of structures is the opposite sides of the covers); 
wherein the first lens cover and second lens cover are connected to the body (via connectors, see marked fig.1 below), 
wherein the first set of securing structures of the first lens cover engages the objective end of the sight body, the first set of securing structures of the second lens cover engages the eyepiece end of the side body, the second set of securing structures of at least one of the first lens cover and second lens cover engages the sight body (see marked fig.1 below, “engages” is interpreted to be pressed against as shown in the figure), and the second set of securing structures of the other of the first lens cover and second lens cover engages first securing structures of the at least one of the first lens cover and second lens cover (see marked fig.1 below for the two covers nested together).
Regarding Claim 9, NPL discloses the sight of claim 8, wherein the second set of securing structures of the first lens cover engages the sight body (the flat rear wall section is engaged to the body by touching it) and the second set of securing structures of the second lens cover (the wall) engages the first set of securing structures of the first lens cover (the second cover is inside the sleeve of the first cover).
Regarding Claim 10
Regarding Claim 15, NPL discloses the sight connected to a firearm (see marked fig.1 below).


    PNG
    media_image1.png
    988
    1500
    media_image1.png
    Greyscale

Marked Figure 1

Allowable Subject Matter
Claims 2-4, 6-7, 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641